Motion for a new trial, from Abbeville district. Assumpsit on a promissory note made in London, tried before Brevard, J. Mr. *275Dozier, attorney for the plaintiff, was permitted to prove that Mr. Shaw, the defendant’s attorney, had agreed, on a former occasion, if the plaintiff’s attorney would consent, to let the cause stand over for trial at the next succeeding court, and would forbear serving him, Mr. Shaw, with a subpoena, to give evidence to prove the handwriting ol the defendant, and the witness, to the note, Mr. Shaw’s brother, he (Mr. Shaw) would at the .trial admit the note, and would rely solely on the discount-pleaded. It was objected by Gantt, for the defendant, that this evidence could not be received, being, contrary to the 92d rule of court, which requires all such admissions to be in writing. Dozier deposed that the agreement, between him and Shaw, was intended to be in writing, and that he actually reduced the same to writing, at the time, on the back of the note, and that Shaw seemed displeased that he should seem to dispute his word, whereupon he did not insist on its being signed. Shaw, though some time a practicing attorney in the District Court of Abbeville, had lately declined practice, and did not attend at the court when this cause was tried, and had not been subpcened; Dozier declaring that he had relied on his promise to admit the note, and on the expectation of his being present at court.
•Under all these circumstances, Brevard, J., allowed Dozier’s testimony to go to the jury, as evidence, of an admission on the part of the defendant, that the note was made by him, though seemingly contrary to the rule of court, and the jury found a verdict for the plaintiff. It appeared, also, that the cause had been repeatedly continued, at the instance of the defendant, in order to take the examination of witnesses in England to establish his discount; and there was reason to believe there was some collusion, to take advantage of the 92d rule of court.
This court, after argument, overruled the motion.